Citation Nr: 1420540	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma/sinusitis.

2.  Entitlement to service connection for degenerative joint disease (DJD)/degenerative disc disease (DDD) of the cervical spine and lumbar spine.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including due to exposure to herbicides or secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including due to exposure to herbicides or secondary to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran's claims file was permanently transferred to the RO in Muskogee, Oklahoma.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the Muskogee RO (Travel Board hearing); a copy of the transcript has been associated with the record.  In August 2011, the Board denied service connection for bilateral hearing loss and remanded the remaining claims (including the issue of entitlement to service connection for tinnitus) for further evidentiary development.  

In a May 2012 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating.  This is considered a full grant of the benefit sought on appeal; hence the matter is no longer in appellate status and will not be addressed further.  The Veteran is currently in receipt of a 60 percent combined rating.  

The Board is satisfied that the development requested in August 2011 was accomplished.  Further remand is not necessary.  


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not have asthma, and that intermittent acute sinusitis is unrelated to the veteran's active service.  

2.  The most probative evidence fails to shows that a diagnosed cervical spine disorder or lumbar spine disorder, to include arthritis or degenerative disc disease, had its onset in service, was aggravated by service, was manifest within one year of discharge, or is otherwise related to the Veteran's active duty, including any in-service injury.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam era.

4.  The competent medical and competent and credible lay evidence fails to show that the Veteran experienced early onset peripheral neuropathy of either the upper or lower extremities within one year of his last exposure to herbicides. 

5.  The most probative evidence establishes that the Veteran does not have peripheral neuropathy of the upper or lower extremities that was manifest in service, within one year of discharge, or is related to any event, injury, or disease incurred during active duty service, including a service-connected disability or exposure to herbicides.


CONCLUSIONS OF LAW

1.  Asthma/sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).

2.  Degenerative disc disease of the cervical spine and/or lumbar spine was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).
3.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, may not be presumed to have been incurred in service, is not presumed to be due to exposure to herbicides, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, may not be presumed to have been incurred in service, is not presumed to be due to exposure to herbicides, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice in a letters dated in April 2007, July 2007, August 2007, April 2008, and September 2011, prior to and after the rating on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative, including at the personal hearing before the undersigned, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to the claims on appeal and they are adequate and sufficient upon which to decide the claims addressed herein.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, the Veteran has provided private medical evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an individual who chairs a Veteran's hearing before the Board fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the undersigned discussed with the Veteran the evidence required to substantiate the claims.  The duties to the Veteran under 38 C.F.R. § 3.103(c)(2) have been met.  

Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, including arthritis and peripheral neuropathy, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2013).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability was summarized.  The Court stated that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress' of the pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2013) (where service connection is based on aggravation in active service, the rating is for the degree of disability over and above the degree of disability existing at the time of entrance into active service, deducting from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service).  

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306 (2013).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service'unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents, such as Agent Orange, during that service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2013). 

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii)(2013).  With regard to peripheral neuropathy, effective September 6, 2013, VA recently amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54,763 - 54,766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 72 Fed. Reg. 32,395 (2007).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Asthma

The Veteran has contended that he had asthma that began during active duty.  At his Travel Board hearing, the Veteran's representative asserted that it could have been due to the dust and fumes he was exposed to when he was in helicopters.  On his induction Report of Medical History, the Veteran indicated that he had experienced sinusitis and hay fever; he denied asthma.  His service treatment records do not reflect any treatment for a respiratory or sinus disorder; however, the Veteran has testified that the service treatment records are incomplete.  On his May 1969 separation examination, the Veteran's lungs and chest and sinuses were described as normal.  On the separation history he completed, the Veteran reported asthma, shortness of breath, sinusitis, hay fever, and ear nose and throat trouble; the provider who completed the separation medical history summarized that the medical history of asthma and sinusitis was of no "clinical significance" and that the Veteran did not use medications.  

Private medical records from Christus Medical Group Family Clinic of Texarkana reflect treatment from March 2000 through March 2007 for sinusitis, congestion, and asthmatic bronchitis.  These records also show that the Veteran was prescribed albuterol as early as November 2000, when he was seen on an emergency basis for sinusitis, bronchitis, and bronchospasm.  The records dated in 2000 indicate that the onset of sinusitis was recent.  

The Veteran provided testimony that he began seeking treatment for his asthma when he left service.  His spouse, who was a nurse, testified that she sent him to see a doctor in the years following his discharge from active duty based on his symptoms.  

Upon VA examination in October 2011, the Veteran gave a history of initial sinus complaints in Vietnam but not prior; that testimony is not consistent with the Veteran's statements at induction.  The Veteran reported to the examiner that he did not receive any care or medication for respiratory conditions in service.  That testimony is consistent with the service medical records.  After returning from service, he received treatment for "running sinus/swelling" a couple of times that required steroids and antibiotics with good relief.  Worsening respiratory symptoms with required sinus medications began in the 1970s.  He reported that he stopped smoking in March 2007 after a 50 year history of smoking one pack of cigarettes per day.  Clinical evaluation revealed diagnoses of intermittent acute sinusitis and chronic obstructive pulmonary disorder.  The examiner concluded that the Veteran did not have asthma.  A diagnosis of chronic obstructive pulmonary disease (COPD) was assigned, but the examiner concluded that it was less likely that the COPD was related to the Veteran's military service.  Rather, the examiner concluded, COPD was due to the Veteran's 50 years of use of tobacco products. 

The examiner additionally concluded that it was less likely that the Veteran's acute intermittent sinusitis was incurred in or caused by military service.  It preexisted his service, and no chronic sinus disorder was treated or identified during service.  The Board notes that, even though the Veteran reported at induction that he had sinusitis, and the examiner concluded that the Veteran had respiratory symptoms prior to service, the Veteran's lay report of such disorder at service induction does not warrant a finding for purposes of VA compensation that the Veteran had a respiratory disability prior to service.  The claim before the Board remains a service connection claim, not a claim based on aggravation, although the examiner and the Board have also considered whether there was aggravation during service, in the event that that standard should prove more favorable to the Veteran.  

The examiner concluded that the Veteran's current intermittent acute sinusitis was unrelated to his active service.  The Board finds that the preponderance of the evidence is against the claim for service connection for asthma/sinusitis, because the most probative evidence of record, the October 2011 VA examination report, concluded that the Veteran's current respiratory disorders, COPD and acute intermittent sinusitis, were not incurred in service or aggravated by his military service.  Winsett v. West, 11 Vet. App. 420 (1998).  The opinion was based on a full review of the record, including the service medical reports, post-service private treatment records, the Veteran's statements and testimony, the spouse's testimony, and a thorough clinical evaluation.  

The Veteran, as a lay person, is competent to observe that he had respiratory complaints in the years following service, but he is not competent to assign a diagnosis for those complaints or to provide a medical conclusion that he has current disability which is the same as or due to symptoms he experienced after service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board finds that the Veteran's spouse's testimony is lacking in probative value because the clinical records do not support her assertions that a current respiratory disorder has been chronic since service.  Therefore, the Board has accorded her statements less probative weight that the VA examination report.  Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  The Board also observes that although the Veteran's spouse testified that he was treated for respiratory disorders following service, the evidence establishes that the Veteran did not marry his spouse until after service, so her testimony does not provide competent medical evidence that a respiratory disorder from which the Veteran current suffers was incurred or aggravated in service.  Asthma is a complex disease.  In the absence of medical evidence that the Veteran currently has a medical diagnosis of that disorder, the VA examiner's opinions that the Veteran has COPD rather than asthma, and that sinusitis is intermittent and acute rather than chronic are more probative than the testimony of the Veteran's spouse.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma or sinusitis, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

DJD/DDD, Cervical and Lumbar Spine

The Veteran has contended that he injured his lumbar spine and cervical spine during active duty, when he experienced hard landings while in helicopters in combat.  The Veteran's induction Report of Medical History reflects his report that he had recurrent back pain.  His separation Report of Medical History reflects his report of back trouble.  However, his service examination medical examination and separation medical history reports do not reflect any diagnosis of a chronic back or neck disorder.  

Private medical records reflect that the Veteran has had an extensive history of cervical and lumbar spine problems, including post-traumatic arthritis, with multiple surgeries on his cervical spine due to disc problems and degenerative changes and chronic lumbar spine pain associated with lumbar strain.  Private treatment records dated in 2001 reflect that the Veteran reported "complaints of several years of progressively worsening neck pain."  See March 2001 "Report of Operation."

Upon VA examination in October 2011, the Veteran gave a history of back strains in two helicopter crashes and one hard landing during service.  He took medications and continued his regular duties.  Post-service, he injured his back in the 1980s when he picked up a heavy wheel.  It was treated through workers' compensation and resolved with physical therapy.  He had no other post-service lumbar injuries.  He reported continued low back pain with certain activities.  He also gave a history of neck problems beginning in 1998, which began as pain in the posterior neck with rotation, with worsening pain that eventually led to a cervical fusion/discectomy in 2001.  He continues to have problems with significant neck pain.  

After a thorough clinical evaluation and a review of the file, the VA examiner concluded that it was less than likely that the Veteran's currently-manifested lumbar strain/degenerative joint disease was related to his military service.  Although the Veteran reported back pain upon entry and discharge from service, there was no indication that a chronic lumbar spine disorder was found upon separation from service, and arthritis was not demonstrated within one year of discharge.  

Additionally, the Veteran experienced a post-service back injury.  The clinician concluded that it was less likely that the Veteran's current lumbar strain/degenerative joint disease was/were related to his military service.  The clinician also concluded that the Veteran's currently-manifested neck disorder did not have its onset in service and was not otherwise due to military service.  Rather, the examiner concluded that it began when almost 30 years had elapsed after the Veteran's service discharge.  A neck injury in service would have required treatment prior to that passage of time.  

The Board finds that the preponderance of the evidence is against the claim for service connection for degenerative joint disease/degenerative disc disease of the cervical and lumbar spines because the most probative evidence of record, the October 2011 VA examination report, concluded that it was not likely that the Veteran had chronic low back or neck disabilities due to or aggravated by his military service.  Winsett v. West, 11 Vet. App. 420 (1998).  The opinion was based on a full review of the record, including the service medical reports, post-service private medical records, the Veteran's statements and testimony, the spouse's testimony, and a thorough clinical evaluation.  

The Board has considered the Veteran's reports of back trouble, including in his medical history prior to discharge.  However, significantly, no chronic disabilities of the lower back were indicated upon discharge examination, nor did the Veteran or his spouse testify that a chronic neck or back disability was diagnosed within one year after his service discharge.  The Veteran himself testified that he put off treatment for a lumbar or neck (cervical) disorder until those disorders were so advanced he had no choice.  Transcript, March 2011 Travel Board hearing, at 9.  

Furthermore, there are no reports in the file reflecting clinical treatment for low back problems until decades after the Veteran's discharge from military service.  The Veteran explained that he was unable to locate records prior to 2000.  However, the private treatment records, including the operative report of 2001 cervical surgery, do not reference the Veteran's service, or a lengthy history of lumbar or service problems dating prior to an injury during post-service employment.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the etiology and onset of degenerative disc disease and/or degenerative joint disease/arthritis fall outside the realm of common knowledge or ready observation by a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and are not susceptible of lay opinions on etiology, nor is onset readily observable.  Therefore, the Veteran's statements that he had back pain beginning in service and chronically thereafter to the present, while credible, cannot be accepted as competent evidence sufficient to establish service connection for his current low back and neck disabilities.  

The Board also finds that the Veteran's spouse's testimony does not establish that the Veteran had a chronic back disability proximate to his service discharge.  Rather, the Veteran's spouse did not testify that a diagnosis of a chronic back disability was assigned before 1998, although the Veteran did see some providers whose records were unavailable, including a chiropractor he saw a "couple of times" before 1998.  Significantly, however, the Veteran's spouse did not testify that a chronic back disability was medically diagnosed proximate to service or prior to the time when the Veteran sustained a post-service back injury at work.  Therefore, the Board has accorded her statements less probative weight than the VA examiner's opinion.  Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  

In the absence of any persuasive and probative evidence that the Veteran's current lumbar and cervical spine disabilities have been chronic and continuous, if intermittent, until a medical diagnosis was assigned after a post-service injury, were manifested to the required degree within one year following his service discharge, or are etiologically related to active service, service connection is not warranted and the claim for service connection for lumbar or cervical DJD/DDD must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran has indicated that he has numbness and pain in his upper and lower extremities that began in Vietnam.  His service treatment reports do not reflect any complaints of numbness or clinical diagnoses related to peripheral neuropathy of the upper or lower extremities.  His post-service private records do not establish that the Veteran provided a history of long-standing symptoms or medical diagnosis of peripheral neuropathy of the upper or lower extremities.

The medical evidence of record shows that the Veteran has also reported numbness in his upper and lower extremities associated with his claimed neck and back disorders.  The Veteran served in the Republic of Vietnam in the Vietnam era and exposure to herbicides is presumed.  He has established service connection for diabetes mellitus, type II, as a result of exposure to herbicides.  

The Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including due to exposure to herbicides.  The Veteran's service medical records are devoid of evidence of symptoms, treatment, reports, or a diagnosis of peripheral neuropathy of either the upper of lower extremities.  However, as previously noted, the Veteran's statements that his service treatment records are incomplete is credible.  The Veteran's May 1969 separation examination indicated that his upper and lower extremities were within normal limits with no clinical was normal with no defects.  

Upon VA examination in October 2011, the Veteran reported that his first symptoms of numbness and tingling were noticed in 1971 when he began dropping things - which is more than one years after his last herbicide exposure in Vietnam, because he was discharged in May 1969.  Accordingly, the requirements for a presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309(e) were not met.  The requirements of 38 C.F.R. § 3.307 and 3.309(a) were also not met.  Hence, service connection is not warranted on a presumptive basis. 

Accordingly, a competent medical opinion, or competent and credible lay evidence of continuity of symptomatology, is required to support the claim.  However, the Board finds that neither has been sufficiently presented such that the claim may be granted.  Upon VA examination in October 2011, the clinician concluded that the Veteran did not have peripheral neuropathy in either his upper or lower extremities.  His peripheral nerves were all evaluated as normal.  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to report about stiffness and numbness in his extremities during service and after his discharge.  Charles v. Principi, 16 Vet. App. 370(2002); Layno v. Brown, 6 Vet. App. 465(1994) (veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Although lay persons are competent to provide opinions on some medical issues, diseases of the nervous system, including peripheral neuropathy, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428(2011); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Additionally, the Board finds that the Veteran's assertions are not credible in light of the contemporaneous medical reports that show that the Veteran denied any chronic disability upon separation.  The Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  Cartright v. Derwinski, 2 Vet. App. 24(1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing numbness and tingling in service and since discharge.  The Board notes that the Veteran's spouse did not testify that she observed symptoms or complaints related to the extremities chronically and continuously after she met the Veteran.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and the service connection for peripheral neuropathy of the upper and lower extremities must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  


ORDER

Service connection for asthma is denied.  

Service connection for degenerative disc disease of the cervical spine and lumbar spine is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.  



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


